DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2022 has been entered.
Response to Amendments
   The Amendment filed 3/31/2022 has been entered. Claims 1 and 3 were amended, and claims 5-7 were new. Thus, claims 1-4 are pending in the application.
Claim Objections
Claims 5-6 are objected to because of the following informalities: 
Claim 5 line 23 recites “a temporal change the knee joint” and is suggested to read -- a temporal change of the knee joint-- in order to be grammatically correct.
Claim 6 line 21 recites “by based on” and is suggested to read --by-- or --based on-- in order to be grammatically correct.
Claim 6 line 22 recites “monotone decreasing function” and is suggested to read -- a monotone decreasing function-- in order to have proper antecedent basis. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a walking assistance apparatus configured to be attached to a leg…and assist a walking motion” in claim 6 lines 2-3 and “a walking assistance apparatus configured to be attached to a leg…and assist a walking motion” in claim 7 lines 2-3.
According to the Applicant’s specification page 5 lines 4-14, the walking assistance apparatus is being interpreted as comprising an upper thigh frame, a lower thigh frame, a knee joint part, a sole frame, an ankle joint part, and/or a motor unit, or equivalent structure(s). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “a predetermined walking cycle expressed as monotone decreasing function with the moving speed of the belt being a variable” in lines 22-23 is confusing, as it is unclear how a walking cycle can be expressed as a monotone decreasing function (i.e. What variable is constantly decreasing in the function? Also, as walking is a repeating cycle of leg-standing phases alternating with leg-standing phases, how can it be constantly decreasing?).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2017/0027803 A1, hereinafter Agrawal ‘803) in view of Yutkowitz (US 2002/0156541 A1), Sankai et al. (US 2014/0058299 A1), Martin et al. (US 6,302,828 B1), and Agrawal et al. (US 8,147,436 B2, hereinafter Agrawal ‘436).
Regarding claim 1, Agrawal ‘803 discloses a walking training apparatus (system for gait therapy) (abstract, lines 1-2) comprising: 
a walking assistance apparatus configured to be attached to a leg of a trainee and assist a walking motion performed by the trainee, the walking assistance apparatus include a sole frame to receive the sole of the leg (exoskeleton with hip adaptor, 264, thigh adaptor 280, and shank adaptor 281 used in gait training; ankle adaptor 153 with shoe adaptor 151 on the foot may also be used with any embodiment) (Figs. 1A-1B, 8H-8K; para. [0024], para. [0081], para. [0116]); 
a first wire winding mechanism that includes a first motor, the first wire winding mechanism (winch 320 on the right side of the system which applies traction to right cables 330; each winch 320 includes a motor 331) (Figs. 1A-1B; para. [0081]) configured to pull a first wire connected to the leg directly or through the walking assistance apparatus upward and forward by winding the first wire (cables are used to propel a leg forward; when the cable 330 is being wound up by the winch 320 on the right, the leg would be moved upwards and forwards) (Figs. 1A-1B; para. [0292]); 
the first wire winding mechanism winds the first wire by rotating the first motor in a first direction during a leg-idling period (positive motor voltage value wraps cable around reel, which would pull a leg upwards) (paras. [0210]-[0211]) and pays out the wire by rotating the first motor in a second direction opposite to the first direction during a leg-standing period (negative motor voltage value unwraps cable from around reel, which would allow a leg to fall downwards) (paras. [0210]-[0211]), 
a controller (controller including high and low level controllers) (Fig. 11) configured to control the first motor to generate a driving force (controller controls the motors to produce the needed tension in a respective winch; the feedforward cable tension controlled by low level controller for the right winch is the driving force) (Fig. 11; para. [0103]; para. [0107]; para. [0132]) and a second driving force (the wire pull compensation force applied by the low-level controller) (Fig. 11; para. [0107]; para. [0132]), the driving force being selected to reduce a gravitational force of the walking assistance apparatus (low-level controller determines the needed feedforward tension to follow the selected tension for the right winch to propel a leg forwards and upwards, thereby against gravity) (Fig. 11; para. [0107]) and the second driving force being a force for reducing a loss of the pulling force of the first wire winding mechanism caused by mechanical friction in the first wire winding mechanism (the wire pull compensation force is determined from friction resulting when the motor is rotating the winch at different speeds) (Fig. 11; para. [0107]; para. [0132]), the controller configured to 
determine whether the walking training apparatus is in the leg-idling period or the leg-standing period (foot sensor/pressure sensitive insole 170 determines when a foot is in contact with the ground during a gait cycle) (para. [0117]; para. [0128]), the leg-idling period being a period in which the leg of the trainee is in an leg-idling state in the walking motion of the trainee (the leg being in the air, as pulled up by the cable), and the leg-standing period being a period in which the leg of the trainee is in a leg-standing state in the walking motion of the trainee (when the leg is allowed to fall and hit the ground, as when the cable is not pulling up the leg),
control, in the leg-idling period, the first motor to generate a first total driving force (end resultant tension in the right cable after feedforward, wire pull compensation, and feedback are taken into account by the low-level controller) (Fig. 11; para. [0107]) obtained by combining a second driving force to the driving force (wire pull compensation with respect to the right winch, which is due to friction, is combined with feedforward tension by the low level controller) (Fig. 11; para. [0107]).
Agrawal ‘803 is silent with regards to calculating the mechanical friction in the first wire winding mechanism based on a rotation speed of the first motor multiplied by a viscous friction coefficient, the second driving force derived from the mechanical friction.
However, Yutkowitz teaches a method and apparatus for tuning a feedforward compensation parameter in a motion control system (Yutkowitz; abstract) including calculating the mechanical friction in the first wire winding mechanism based on a rotation speed of the first motor multiplied by a viscous friction coefficient (torque due to viscous friction is equal to a constant, the constant being the coefficient of viscous friction, times the motor shaft velocity) (Yutkowitz; para. [0079]; paras. [0085-0086]), the second driving force derived from the mechanical friction (the tuning algorithm of a motor takes into account this opposing torque due to viscous friction) (Yutkowitz; para. [0077]; paras. [0083-0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 controller to calculate the mechanical friction in the first wire winding mechanism based on a rotation speed of the first motor multiplied by a viscous friction coefficient, the second driving force derived from the mechanical friction, as taught by Yutkowitz, for the purpose of providing the system with a specific known means for calculating the value of the mechanical friction due to viscous friction in a motor (Yutkowitz; para. [0079]; paras. [0085-0086]). 
Agrawal ‘803 does not teach to calculate a calculated center of gravity of the trainee based on an output of a load sensor in the sole frame; determine whether the walking training apparatus is in the leg-idling period or the leg-standing period by comparing the calculated center of gravity to predetermined areas of a center of gravity in a state where the leg is in the leg-idling period and a state where the leg in in the leg-standing period.
However, Sankai teaches a gait training device (Sankai; abstract) including to calculate a calculated center of gravity of the trainee based on an output of a load sensor in the sole frame (insole or shoe sole sensors detect the load applied to bottom of foot of wearer, i.e. the position of the center of gravity of a wearer P) (Sankai; Figs. 2, 4A-4B; para. [0081]); determine whether the walking training apparatus is in the leg-idling period or the leg-standing period by comparing the calculated center of gravity to predetermined areas of a center of gravity in a state where the leg is in the leg-idling period and a state where the leg in in the leg-standing period (there is a predetermined region of center of gravity for stable walking; sole load ratios of the left and right feet are calculated by using the load on the bottom of the feet detected by the center-of-gravity position detecting unit 104, and are used to determine if the wearer is in a left single support phase, double support phase, or right single support phase of the stable predetermined center of gravity pattern based upon when the ratio exceeds a threshold value) (Sankai; Figs. 2-4B, 6; paras. [0059-0060]; paras. [0081-0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 controller such that the controller is additionally able to calculate a calculated center of gravity of the trainee based on an output of a load sensor in the sole frame; determine whether the walking training apparatus is in the leg-idling period or the leg-standing period by comparing the calculated center of gravity to predetermined areas of a center of gravity in a state where the leg is in the leg-idling period and a state where the leg in in the leg-standing period, as taught by Sankai, for the purpose of proving the device with an additional means to determine when the user is in a leg-idling or leg-standing period which is able to more precisely detect the center of gravity for a severely disabled person for their satisfactory gait training (Sankai; para. [0081]).
Agrawal ‘803 is silent with regards to adding the second driving force to the driving force.
However, as Agrawal ‘803 does teach that friction is taken into account by the low-level controller when tension is applied to the cable (Fig. 11; para. [0107]), and it is known in physics that a resultant force is the sum of all forces acting on an object, it follows that the low-level controller would calculate a resultant tension force by way of adding together the feedforward, friction compensation, and feedback tension forces (this is also strongly suggested in Figs. 4A, 16B, in which “+” symbols are included with each of these forces which converge on a single point representing an output force). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal ‘803 such that the low level controller is configured to add the second driving force to the driving force for the purpose of calculating the end total force deemed necessary by the high level controller in order to compensate for the loss of force due to friction during use, thereby better assisting the patient with moving the leg during gait therapy.
Agrawal ‘803 does not disclose the driving force is a first driving force (i.e. the driving force of Agrawal ‘803 is not disclosed to be the first driving force applied in both the leg-idling and leg-standing periods).
However, Martin teaches an offloading weight apparatus for gait training (Martin; abstract) in which a first driving force which is the same in both a leg-idling and leg-standing phase of gait training (a portion of the patient’s weight is constantly offloaded during a walking or running gait training) (Martin; abstract; col. 2, lines 19-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 driving force to be a first driving force, which is a constant offloading force applied in both a leg-idling and leg-standing period of gait training, as taught by Martin, for the purpose of enabling a patient to undergo physical rehabilitation without having to support at least a portion of their own body weight, thereby removing a significant obstacle to a patient’s rehabilitation (Martin; col. 1, lines 18-29).
Agrawal ‘803 does not disclose the controller configured to control, in the leg-standing period, the first motor to generate a second total driving force obtained by subtracting the second driving force from the first driving2Application No. 15/682,598 Reply to Office Action of April 24, 2020force.
However, Agrawal ‘436 teaches an orthosis for guiding a motion of the user (Agrawal ‘436; abstract) wherein friction in a motor is compensated for when force is applied to a leg, and friction to be compensated for exists at both positive and negative velocities of the motor (Agrawal ‘436; Figs. 3-4; col. 3, lines 37-41; col. 5, lines 64-67; col. 6, lines 1-19). Agrawal ‘436 thus teaches the friction compensation is applied in both a leg-standing and leg-idling period, as the friction compensation is applied based on the trajectory of the user’s foot, which will move in both positive and negative directions/velocities during the course of the trajectory (Agrawal ‘436; Figs. 4-5, 7-10F; col. 6, lines 19-36). Moreover, Agrawal ‘803 already teaches accounting for friction (i.e. the second driving force) when a motor is used with a positive velocity (i.e. winding up the wire to apply an assist force to a user in the leg-idling period) (Agrawal ‘803; Figs. 4A, 11, 16B; para. [0107]; para. [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 device such that it accounts for friction when the motor has a negative velocity (i.e. leg-standing period) as well as the positive velocity (i.e. leg-idling period), as taught by Agrawal ‘436, instead of just the positive velocity already taught by Agrawal ‘803, for the purpose of ensuring an applied force by a motor is accurate to a desired force at both positive and negative velocities.
Thus, the modified Agrawal ‘803 device would teach the controller configured to control, in the leg-standing period (negative motor voltage value unwraps cable from around reel, which would allow a leg to fall downwards) (Agrawal ‘803; paras. [0210]-[0211]), the first motor to generate a second total driving force (end result which results from the negative motor voltage unwrapping the cable from around reel) (Agrawal ‘803; paras. [0210]-[0211]) obtained by subtracting the second driving force (friction, which is negative when motor voltage is negative as shown in Agrawal ‘436 Fig. 3, would be subtracted (“adding” a negative number is equivalent to subtraction) when being compensated for in a motor in the calculation for a second total driving force; thus the method of calculation for the second total driving force would be the same as the calculation for the first total driving force previously taught by Agrawal ‘803, as two terms are “added” together for a total) (Agrawal ‘803, Figs. 4A, 11, 16B, para. [0107], para. [0132]; Agrawal ‘436, Figs. 3-4; col. 3, lines 37-41; col. 5, lines 64-67; col. 6, lines 1-19) from the first driving2Application No. 15/682,598 Reply to Office Action of April 24, 2020force (Agrawal ‘803 feedforward cable tension for the right winch modified to be constant throughout a gait training by Martin is the first driving force) (Agrawal ‘803, Fig. 11; para. [0103], para. [0107], para. [0132]; Martin, abstract, col. 2, lines 19-23).
Regarding claim 2, the modified Agrawal ‘803 teaches a second wire winding mechanism that includes a second motor (winch 320 on the left side of the system which applies traction to left cables 330; each winch 320 includes a motor 331) (Agrawal ‘803; Figs. 1A-1B; para. [0081]), the second wire winding mechanism configured to pull a second wire connected to the leg directly or through the walking assistance apparatus upward and backward by winding the second wire (when the left cable 330 is being wound up by the winch 320 on the left, the leg would be moved upwards and backwards) (Agrawal ‘803; Figs. 1A-1B; para. [0292]), 
wherein the second wire winding mechanism winds the second wire by rotating the second motor in a third direction in the leg-idling period (positive motor voltage value wraps cable around reel, which would pull a leg upwards) (Agrawal ‘803; paras. [0210]-[0211]) and pays out the wire by rotating the second motor in a fourth direction opposite to the third direction in the leg-standing period (negative motor voltage value unwraps cable from around reel, which would allow a leg to fall downwards) (Agrawal ‘803; paras. [0210]-[0211]), 
and the controller controls the second motor to generate a third driving force (high level controller determines necessary selected cable tension for gait therapy and controls the motors to produce the tension in a respective winch; feedforward cable tension controlled by low level controller for the left winch) (Agrawal ‘803; Fig. 11; para. [0103]; para. [0107]; para. [0132]), the third driving force selected to reduce the gravitational force of the walking assistance apparatus (high level controller plans the needed cable tension before sending information to the low level controller, low-level controller than determines the needed feedforward tension to follow the selected tension in the left winch to propel a leg upwards and backwards, thereby against gravity) (Agrawal ‘803; Fig. 11; para. [0107]),
the controller configured to control, in the leg-idling period, the second motor to generate a third total driving force (end resultant tension in the left cable after feedforward, wire pull compensation, and feedback are taken into account by the low-level controller) (Agrawal ‘803; Fig. 11; para. [0107]) obtained by combining a fourth driving force (wire pull compensation with respect the left winch, which is due to friction, is combined with feedforward tension by the low level controller) (Agrawal ‘803; Fig. 11; para. [0107]), from the third driving force, the fourth driving force being a force for reducing a loss of the pulling force of the second wire winding mechanism caused by mechanical friction in the second wire winding mechanism  (the wire pull compensation force is determined from friction resulting when the motor is rotating the winch at different speeds) (Agrawal ‘803; Fig. 11; para. [0107]; para. [0132]).
Agrawal ‘803 is silent with regards to subtracting the fourth driving force from the third driving force; and the controller configured to control, in the leg-standing period, the second motor to generate a fourth total driving force obtained by adding the fourth driving force to the third driving force.
However, as previously mentioned, Agrawal ‘803 does disclose friction is taken into account by the low-level controller when tension is applied to the cable (Fig. 11; para. [0107]), and it is known in physics that a resultant force is the sum of all forces acting on an object. In the case of the first wire winding mechanism, this sum resulted in an overall positive force (i.e. forward movement of the leg), as seen in Image 1 below. The wire pull compensation force used by the cable in the first wire winding mechanism to overcome friction would thus have been positive (i.e. added) to counteract the negative friction force. The second wire winding mechanism is attached to the back of the leg, and as cables can only pull, would result in backward movement of the leg. Thus, the sum of the forces acting on the leg would yield a negative force (see Image 2 below). Therefore, the wire pull compensation force used by the cable in the second wire winding mechanism to overcome friction would be negative, to counteract the positive friction force. In other words, the sum of negative forces (i.e. subtraction) yields the negative resultant force in the second wire winding mechanism when the leg is pulled backwards during the leg-idling period. Similarly, when second motor pays out the cable such that the leg is allowed to move forwards and down to the ground during the leg-standing period, the overall pulling force on the cable attached to the second motor is directed in the positive direction (i.e. opposite the negative direction during the leg-idling period as shown in Image 2 below). Therefore, the friction acting on the cable of the second motor during the leg-standing period would be in the negative direction, and so the wire pull compensation force of the second motor (i.e. the fourth driving force) would be positive (i.e. added) to counteract the negative friction force. Thus, the second motor (i.e. left winch attached to the back of the leg) would generate a fourth total driving force (i.e. overall force in the positive direction, to allow for leg to move forwards as the cable is let out forwards) obtained by adding the fourth driving force (i.e. wire pull compensation for friction) to the third driving force (i.e. feedforwards cable tension of left winch).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal ‘803 such that the low level controller is configured to subtract the fourth driving force from the third driving force in the leg-idling period and in the leg-standing period having the second motor to generate a fourth total driving force obtained by adding the fourth driving force to the third driving force for the purpose of calculating the end total force deemed necessary by the high level controller in order to compensate for the loss of force due to friction during use, thereby better assisting the patient with moving the leg during gait therapy. 

    PNG
    media_image1.png
    600
    806
    media_image1.png
    Greyscale

Image 1. Simplified force diagram for the forces acting on the leg during a leg-idling period by the first wire winding mechanism (recall this is the right winch in the Agrawal ‘803 reference).

    PNG
    media_image2.png
    612
    767
    media_image2.png
    Greyscale

Image 2. Simplified force diagram for the forces acting on the leg during a leg-idling period by the second wire winding mechanism (recall this is the left winch in the Agrawal ‘803 reference).
Regarding claim 3, Agrawal ‘803 discloses a control method for a walking training apparatus (system for gait therapy) (abstract, lines 1-2), the walking training apparatus comprising: 
a walking assistance apparatus configured to be attached to a leg of a trainee and assist a walking motion performed by the trainee, the walking assistance apparatus include a sole frame to receive the sole of the leg (exoskeleton with hip adaptor, 264, thigh adaptor 280, and shank adaptor 281 used in gait training; ankle adaptor 153 with shoe adaptor 151 on the foot may also be used with any embodiment) (Figs. 1A-1B, 8H-8K; para. [0024], para. [0081], para. [0116]); 
a first wire winding mechanism that includes a first motor (winch 320 on the left side of the system which applies traction to left cables 330; each winch 320 includes a motor 331) (Figs. 1A-1B; para. [0081]), the first wire winding mechanism configured to pull a first wire connected to the leg directly or through the walking assistance apparatus upward and forward by winding the first wire (cables are used to propel a leg forward; when the cable 330 is being wound up by the winch 320 on the right, the leg would be moved upwards and forwards) (Figs. 1A-1B; para. [0292]);
the first wire winding mechanism winds the first wire by rotating the motor in a first direction in a leg-idling period (positive motor voltage value wraps cable around reel, which would pull a leg upwards) (paras. [0210]-[0211]) and pays out the wire by rotating the motor in a second direction opposite to the first direction during a leg-standing period (negative motor voltage value unwraps cable from around reel, which would allow a leg to fall downwards) (paras. [0210]-[0211]);
and a controller (controller including high and low level controllers) (Fig. 11) for controlling the first motor to generate a driving force (high level controller determines necessary selected cable tension for gait therapy and controls the motors to produce the tension in a respective winch; feedforward cable tension controlled by low level controller for the right winch is the driving force) (Fig. 11; para. [0103]; para. [0107]; para. [0132]) and a second driving force (the wire pull compensation force applied by the low-level controller) (Fig. 11; para. [0107]; para. [0132]), the driving force selected to reduce a gravitational force of the walking assistance apparatus (high level controller plans the needed cable tension before sending information to the low level controller, low-level controller than determines the needed feedforward tension to follow the selected tension for the right winch to propel a leg forwards and upwards, thereby against gravity) (Fig. 11; para. [0107]), the second driving force being a force for reducing a loss of the pulling force of the first wire winding mechanism caused by mechanical friction in the first wire winding mechanism  (the wire pull compensation force is determined from friction resulting when the motor is rotating the winch at different speeds) (Fig. 11; para. [0107]; para. [0132]), and the control method comprising: 
Reply to Office Action of April 13, 2021determining whether the walking training apparatus is in the leg-idling period or the leg- standing period (foot sensor/pressure sensitive insole 170 determines when a foot is in contact with the ground during a gait cycle) (para. [0117]; para. [0128]), the leg-idling period being a period in which the leg of the trainee is in an leg-idling state in the walking motion of the trainee (the leg being in the air, as pulled up by the cable), and the leg-standing period being a period in which the leg of the trainee is in a leg-standing state in the walking motion of the trainee (when the leg is allowed to fall and hit the ground, as when the cable is not pulling up the leg);
controlling, in the leg-idling period, the first motor to generate a first total driving force (end resultant tension in the right cable after feedforward, wire pull compensation, and feedback are taken into account by the low-level controller) (Fig. 11; para. [0107]) obtained by combining the second driving force to the driving force (wire pull compensation with respect to the right winch, which is due to friction, is combined with feedforward tension by the low level controller) (Fig. 11; para. [0107]).
Agrawal ‘803 is silent with regards to calculating the mechanical friction in the first wire winding mechanism based on a rotation speed of the first motor multiplied by a viscous friction coefficient, the second driving force derived from the mechanical friction.
However, Yutkowitz teaches a method and apparatus for tuning a feedforward compensation parameter in a motion control system (Yutkowitz; abstract) including calculating the mechanical friction in the first wire winding mechanism based on a rotation speed of the first motor multiplied by a viscous friction coefficient (torque due to viscous friction is equal to a constant, the constant being the coefficient of viscous friction, times the motor shaft velocity) (Yutkowitz; para. [0079]; paras. [0085-0086]), the second driving force derived from the mechanical friction (the tuning algorithm of a motor takes into account this opposing torque due to viscous friction) (Yutkowitz; para. [0077]; paras. [0083-0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 controller to calculate the mechanical friction in the first wire winding mechanism based on a rotation speed of the first motor multiplied by a viscous friction coefficient, the second driving force derived from the mechanical friction, as taught by Yutkowitz, for the purpose of providing the system with a specific known means for calculating the value of the mechanical friction due to viscous friction in a motor (Yutkowitz; para. [0079]; paras. [0085-0086]). 
Agrawal ‘803 does not teach calculating a calculated center of gravity of the trainee based on an output of a load sensor in the sole frame; determining whether the walking training apparatus is in the leg-idling period or the leg-standing period by comparing the calculated center of gravity to predetermined areas of a center of gravity in a state where the leg is in the leg-idling period and a state where the leg is in a leg-standing period.
However, Sankai teaches a gait training device (Sankai; abstract) including calculating a calculated center of gravity of the trainee based on an output of a load sensor in the sole frame (insole or shoe sole sensors detect the load applied to bottom of foot of wearer, i.e. the position of the center of gravity of a wearer P) (Sankai; Figs. 2, 4A-4B; para. [0081]); determining whether the walking training apparatus is in the leg-idling period or the leg- standing period by comparing the calculated center of gravity to predetermined areas of a center of gravity in a state where the leg is in the leg-idling period and a state where the leg is in a leg-standing period (there is a predetermined region of center of gravity for stable walking; sole load ratios of the left and right feet are calculated by using the load on the bottom of the feet detected by the center-of-gravity position detecting unit 104, and are used to determine if the wearer is in a left single support phase, double support phase, or right single support phase of the stable predetermined center of gravity pattern based upon when the ratio exceeds a threshold value) (Sankai; Figs. 2-4B, 6; paras. [0059-0060]; paras. [0081-0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 method to include calculating a calculated center of gravity of the trainee based on an output of a load sensor in the sole frame; determining whether the walking training apparatus is in the leg-idling period or the leg-standing period by comparing the calculated center of gravity to predetermined areas of a center of gravity in a state where the leg is in the leg-idling period and a state where the leg is in a leg-standing period, as taught by Sankai, for the purpose of proving the method with an additional means to determine when the user is in a leg-idling or leg-standing period which is able to more precisely detect the center of gravity for a severely disabled person for their satisfactory gait training (Sankai; para. [0081]).
Agrawal ‘803 is silent with regards to adding the second driving force to the driving force.
However, as Agrawal ‘803 does teach that friction is taken into account by the low-level controller when tension is applied to the cable (Fig. 11; para. [0107]), and it is known in physics that a resultant force is the sum of all forces acting on an object, it follows that the low-level controller would calculate a resultant tension force by way of adding together the feedforward, wire pull compensation, and feedback tension forces (this is also strongly suggested in Figs. 4A, 16B, in which “+” symbols are included with each of these forces which converge on a single point representing an output force). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal ‘803 such that the low level controller is configured to add the second driving force to the driving force for the purpose of calculating the end total force deemed necessary by the high level controller in order to compensate for the loss of force due to friction during use, thereby better assisting the patient with moving the leg during gait therapy.
Agrawal ‘803 does not disclose the driving force is a first driving force (i.e. the driving force of Agrawal ‘803 is not disclosed to be the first driving force applied in both the leg-idling and leg-standing periods).
However, Martin teaches an offloading weight apparatus for gait training (Martin; abstract) in which a first driving force which is the same in both a leg-idling and leg-standing phase of gait training (a portion of the patient’s weight is constantly offloaded during a walking or running gait training) (Martin; abstract; col. 2, lines 19-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 driving force to be a first driving force, which is a constant offloading force applied in both a leg-idling and leg-standing period of gait training, as taught by Martin, for the purpose of enabling a patient to undergo physical rehabilitation without having to support at least a portion of their own body weight, thereby removing a significant obstacle to a patient’s rehabilitation (Martin; col. 1, lines 18-29).
Agrawal ‘803 does not disclose controlling, in the leg-standing period, the first motor to generate a second total driving force obtained by subtracting the second driving force from the first driving2Application No. 15/682,598 Reply to Office Action of April 24, 2020force.
However, Agrawal ‘436 teaches an orthosis for guiding a motion of the user (Agrawal ‘436; abstract) wherein friction in a motor is compensated for when force is applied to a leg, and friction to be compensated for exists at both positive and negative velocities of the motor (Agrawal ‘436; Figs. 3-4; col. 3, lines 37-41; col. 5, lines 64-67; col. 6, lines 1-19). Agrawal ‘436 thus teaches the friction compensation is applied in both a leg-standing and leg-idling period, as the friction compensation is applied based on the trajectory of the user’s foot, which will move in both positive and negative directions/velocities during the course of the trajectory (Agrawal ‘436; Figs. 4-5, 7-10F; col. 6, lines 19-36). Moreover, Agrawal ‘803 already teaches accounting for friction (i.e. the second driving force) when a motor is used with a positive velocity (i.e. winding up the wire to apply an assist force to a user) (Agrawal ‘803; Figs. 4A, 11, 16B; para. [0107]; para. [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 device such that it accounts for friction when the motor has a negative velocity (i.e. leg-standing period) as well as the positive velocity (i.e. leg-idling period), as taught by Agrawal ‘436, instead of just the positive velocity already taught by Agrawal ‘803, for the purpose of ensuring an applied force by a motor is accurate to a desired force at both positive and negative velocities.
Thus, the modified Agrawal ‘803 device would teach controlling, in the leg-standing period (negative motor voltage value unwraps cable from around reel, which would allow a leg to fall downwards) (Agrawal ‘803; paras. [0210]-[0211]), the first motor to generate a second total driving force (end result which results from the negative motor voltage unwrapping the cable from around reel) (Agrawal ‘803; paras. [0210]-[0211]) obtained by subtracting the second driving force (friction, which is negative when motor voltage is negative as shown in Agrawal ‘436 Fig. 3, would be subtracted (“adding” a negative number is equivalent to subtraction) when being compensated for in a motor in the calculation for a second total driving force; thus the method of calculation for the second total driving force would be the same as the calculation for the first total driving force previously taught by Agrawal ‘803, as two terms are “added” together for a total) (Agrawal ‘803, Figs. 4A, 11, 16B, para. [0107], para. [0132]; Agrawal ‘436, Figs. 3-4; col. 3, lines 37-41; col. 5, lines 64-67; col. 6, lines 1-19)  from the first driving2Application No. 15/682,598 Reply to Office Action of April 24, 2020force (Agrawal ‘803 feedforward cable tension for the right winch modified to be constant throughout a gait training by Martin is the first driving force) (Agrawal ‘803, Fig. 11; para. [0103], para. [0107], para. [0132]; Martin, abstract, col. 2, lines 19-23).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal ‘803 in view of Yutkowitz, Sankai, Martin, and Agrawal ‘436 as applied to claim 1 above, and further in view of Levy (US 2007/0130804 A1).
Regarding claim 4, the modified Agrawal ‘803 device teaches the invention as previously claimed, but is silent on wherein the controller determines the walking assistance apparatus is in the leg-standing period when a load value output from the load sensor is equal to or larger than a load threshold, and the controller determines the walking assistance apparatus is in the leg-idling period when the load value output from the load sensor smaller than the load threshold.
However, Levy teaches an ambulatory assistance system (Levy; abstract) wherein the controller determines the walking assistance apparatus is in the leg-standing period when a load value output from the load sensor is equal to or larger than a load threshold  (pressure sensitive switch 302 opens when a force exceeding a predetermined threshold is applied to the user’s foot when standing) (Levi; para. [0072]), and the controller determines the walking assistance apparatus is in the leg-idling period when the load value output from the load sensor smaller than the load threshold (pressure sensitive switch 302 closes when a force less than a predetermined threshold is applied to the user’s foot when the user lifts their heel/foot) (Levi; para. [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 controller and load sensor such that the controller determines the walking assistance apparatus is in the leg-standing period when a load value output from the load sensor is equal to or larger than a load threshold, and the controller determines the walking assistance apparatus is in the leg-idling period when the load value output from the load sensor smaller than the load threshold, as taught by Levi, for the purpose of improving the function of the Agrawal ‘803 load sensors by allowing it to take into account additional data regarding how a user is shifting their weight during a gait cycle (Levi; para. [0072]), rather than just sensing when a user’s foot is contacting the ground or not as currently taught by the Agrawal ‘803 load sensor.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2017/0027803 A1, hereinafter Agrawal ‘803) in view of Yutkowitz (US 2002/0156541 A1), Nakashima et al. (US 2012/0226203 A1), Martin et al. (US 6,302,828 B1), and Agrawal et al. (US 8,147,436 B2, hereinafter Agrawal ‘436).
Regarding claim 5, Agrawal ‘803 discloses a walking training apparatus (system for gait therapy) (abstract, lines 1-2) comprising: 
a walking assistance apparatus configured to be attached to a leg of a trainee and assist a walking motion performed by the trainee, the walking assistance apparatus including an5Application No. 15/682,598 Reply to Office Action of December 7, 2021upper thigh frame, a lower thigh frame, and a knee joint part connected between the upper thigh frame and the lower thigh frame (exoskeleton with hip adaptor 264, thigh adaptor 280, shank adaptor 281, and guides 271 between adaptors are used in gait training when attached to a user’s leg) (Figs. 1A-1B, 2, 8H-8K; para. [0024], para. [0081], para. [0089], para. [0116]); 
a first wire winding mechanism that includes a first motor, the first wire winding mechanism (winch 320 on the right side of the system which applies traction to right cables 330; each winch 320 includes a motor 331) (Figs. 1A-1B; para. [0081]) configured to pull a first wire connected to the leg directly or through the walking assistance apparatus upward and forward by winding the first wire (cables are used to propel a leg forward; when the cable 330 is being wound up by the winch 320 on the right, the leg would be moved upwards and forwards) (Figs. 1A-1B; para. [0292]), the first wire winding mechanism winds the first wire by rotating the first motor in a first direction during a leg-idling period  (positive motor voltage value wraps cable around reel, which would pull a leg upwards) (paras. [0210]-[0211]) and pays out the first wire by rotating the first motor in a second direction opposite to the first direction during a leg-standing period (negative motor voltage value unwraps cable from around reel, which would allow a leg to fall downwards) (paras. [0210]-[0211]); 
and a controller (controller including high and low level controllers) (Fig. 11) configured to control the first motor to generate a driving force (controller controls the motors to produce the needed tension in a respective winch; the feedforward cable tension controlled by low level controller for the right winch is the driving force) (Fig. 11; para. [0103]; para. [0107]; para. [0132]) and a second driving force (the wire pull compensation force applied by the low-level controller) (Fig. 11; para. [0107]; para. [0132]), the driving force being selected to reduce a gravitational force of the walking assistance apparatus  (low-level controller determines the needed feedforward tension to follow the selected tension for the right winch to propel a leg forwards and upwards, thereby against gravity) (Fig. 11; para. [0107]) and the second driving force being a force for reducing a loss of a pulling force of the first wire winding mechanism caused by a mechanical friction in the first wire winding mechanism (the wire pull compensation force is determined from friction resulting when the motor is rotating the winch at different speeds) (Fig. 11; para. [0107]; para. [0132]), the controller configured to 
determine whether the walking training apparatus is in the leg-idling period or the leg-standing period (foot sensor/pressure sensitive insole 170 determines when a foot is in contact with the ground during a gait cycle) (para. [0117]; para. [0128]), the leg-idling period being a period in which the leg of the trainee is in an leg-idling state in the walking motion of the trainee (the leg being in the air, as pulled up by the cable), and the leg-standing period being a period in which the leg of the trainee is in a leg-standing state in the walking motion of the trainee (when the leg is allowed to fall and hit the ground, as when the cable is not pulling up the leg), 6Application No. 15/682,598 Reply to Office Action of December 7, 2021 
control, in the leg-idling period, the first motor to generate a first total driving force (end resultant tension in the right cable after feedforward, wire pull compensation, and feedback are taken into account by the low-level controller) (Fig. 11; para. [0107]) obtained by combining the second driving force to the driving force (wire pull compensation with respect to the right winch, which is due to friction, is combined with feedforward tension by the low level controller) (Fig. 11; para. [0107]). 
Agrawal ‘803 is silent with regards to calculating the mechanical friction in the first wire winding mechanism based on a rotation speed of the first motor multiplied by a viscous friction coefficient, the second driving force derived from the mechanical friction. 
However, Yutkowitz teaches a method and apparatus for tuning a feedforward compensation parameter in a motion control system (Yutkowitz; abstract) including calculating the mechanical friction in the first wire winding mechanism based on a rotation speed of the first motor multiplied by a viscous friction coefficient (torque due to viscous friction is equal to a constant, the constant being the coefficient of viscous friction, times the motor shaft velocity) (Yutkowitz; para. [0079]; paras. [0085-0086]), the second driving force derived from the mechanical friction (the tuning algorithm of a motor takes into account this opposing torque due to viscous friction) (Yutkowitz; para. [0077]; paras. [0083-0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 controller to calculate the mechanical friction in the first wire winding mechanism based on a rotation speed of the first motor multiplied by a viscous friction coefficient, the second driving force derived from the mechanical friction, as taught by Yutkowitz, for the purpose of providing the system with a specific known means for calculating the value of the mechanical friction due to viscous friction in a motor (Yutkowitz; para. [0079]; paras. [0085-0086]). 
Agrawal ‘803 does not teach the controller configured to calculate a knee joint angle of the leg of the trainee based on an output of an angular sensor in the knee joint part, and determine whether the walking training apparatus is in the leg-idling period or the leg-standing period by comparing a temporal change the knee joint angle to predetermined change areas of the knee joint angle in a state where the leg is in the leg- idling period and a state where the leg is in the leg-standing period.
However, Nakashima teaches a walking assist device (Nakashima; abstract) including wherein the controller configured to calculate a knee joint angle of the leg of the trainee based on an output of an angular sensor in the knee joint part (encoder 21 at each joint, including the knee joint, the sense joint angle) (Nakashima; Fig. 3A; para. [0034]), and determine whether the walking training apparatus is in the leg-idling period or the leg-standing period by comparing a temporal change the knee joint angle to predetermined change areas of the knee joint angle in a state where the leg is in the leg- idling period and a state where the leg is in the leg-standing period  (knee angle over time is tracked and corresponding to idling leg and standing leg periods) (Nakashima; Fig. 1; para. [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agarwal ‘803 device such that the controller is configured to calculate a knee joint angle of the leg of the trainee based on an output of an angular sensor in the knee joint part, and determine whether the walking training apparatus is in the leg-idling period or the leg-standing period by comparing a temporal change the knee joint angle to predetermined change areas of the knee joint angle in a state where the leg is in the leg- idling period and a state where the leg is in the leg-standing period, as taught by Nakashima, for the purpose of providing the device with an additional means to track the leg idling and leg standing periods of a user which can also estimate the pre-swing period, thereby allowing the device to better time when to apply an assistance force for moving the user’s leg and thus reducing user discomfort (Nakashima; para. [0012]; paras. [0029-0030]).
Agrawal ‘803 is silent with regards to adding the second driving force to the driving force.
However, as Agrawal ‘803 does teach that friction is taken into account by the low-level controller when tension is applied to the cable (Fig. 11; para. [0107]), and it is known in physics that a resultant force is the sum of all forces acting on an object, it follows that the low-level controller would calculate a resultant tension force by way of adding together the feedforward, friction compensation, and feedback tension forces (this is also strongly suggested in Figs. 4A, 16B, in which “+” symbols are included with each of these forces which converge on a single point representing an output force). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal ‘803 such that the low level controller is configured to add the second driving force to the driving force for the purpose of calculating the end total force deemed necessary by the high level controller in order to compensate for the loss of force due to friction during use, thereby better assisting the patient with moving the leg during gait therapy.
Agrawal ‘803 does not disclose the driving force is a first driving force (i.e. the driving force of Agrawal ‘803 is not disclosed to be the first driving force applied in both the leg-idling and leg-standing periods).
However, Martin teaches an offloading weight apparatus for gait training (Martin; abstract) in which a first driving force which is the same in both a leg-idling and leg-standing phase of gait training (a portion of the patient’s weight is constantly offloaded during a walking or running gait training) (Martin; abstract; col. 2, lines 19-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 driving force to be a first driving force, which is a constant offloading force applied in both a leg-idling and leg-standing period of gait training, as taught by Martin, for the purpose of enabling a patient to undergo physical rehabilitation without having to support at least a portion of their own body weight, thereby removing a significant obstacle to a patient’s rehabilitation (Martin; col. 1, lines 18-29).
Agrawal ‘803 does not disclose the controller configured to control, in the leg-standing period, the first motor to generate a second total driving force obtained by subtracting the second driving force from the first driving2Application No. 15/682,598 Reply to Office Action of April 24, 2020force.
However, Agrawal ‘436 teaches an orthosis for guiding a motion of the user (Agrawal ‘436; abstract) wherein friction in a motor is compensated for when force is applied to a leg, and friction to be compensated for exists at both positive and negative velocities of the motor (Agrawal ‘436; Figs. 3-4; col. 3, lines 37-41; col. 5, lines 64-67; col. 6, lines 1-19). Agrawal ‘436 thus teaches the friction compensation is applied in both a leg-standing and leg-idling period, as the friction compensation is applied based on the trajectory of the user’s foot, which will move in both positive and negative directions/velocities during the course of the trajectory (Agrawal ‘436; Figs. 4-5, 7-10F; col. 6, lines 19-36). Moreover, Agrawal ‘803 already teaches accounting for friction (i.e. the second driving force) when a motor is used with a positive velocity (i.e. winding up the wire to apply an assist force to a user in the leg-idling period) (Agrawal ‘803; Figs. 4A, 11, 16B; para. [0107]; para. [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 device such that it accounts for friction when the motor has a negative velocity (i.e. leg-standing period) as well as the positive velocity (i.e. leg-idling period), as taught by Agrawal ‘436, instead of just the positive velocity already taught by Agrawal ‘803, for the purpose of ensuring an applied force by a motor is accurate to a desired force at both positive and negative velocities.
Thus, the modified Agrawal ‘803 device would teach the controller configured to control, in the leg-standing period (negative motor voltage value unwraps cable from around reel, which would allow a leg to fall downwards) (Agrawal ‘803; paras. [0210]-[0211]), the first motor to generate a second total driving force (end result which results from the negative motor voltage unwrapping the cable from around reel) (Agrawal ‘803; paras. [0210]-[0211]) obtained by subtracting the second driving force (friction, which is negative when motor voltage is negative as shown in Agrawal ‘436 Fig. 3, would be subtracted (“adding” a negative number is equivalent to subtraction) when being compensated for in a motor in the calculation for a second total driving force; thus the method of calculation for the second total driving force would be the same as the calculation for the first total driving force previously taught by Agrawal ‘803, as two terms are “added” together for a total) (Agrawal ‘803, Figs. 4A, 11, 16B, para. [0107], para. [0132]; Agrawal ‘436, Figs. 3-4; col. 3, lines 37-41; col. 5, lines 64-67; col. 6, lines 1-19) from the first driving2Application No. 15/682,598 Reply to Office Action of April 24, 2020force (Agrawal ‘803 feedforward cable tension for the right winch modified to be constant throughout a gait training by Martin is the first driving force) (Agrawal ‘803, Fig. 11; para. [0103], para. [0107], para. [0132]; Martin, abstract, col. 2, lines 19-23).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2017/0027803 A1, hereinafter Agrawal ‘803) in view of Yutkowitz (US 2002/0156541 A1), Ohki et al. (see “An Algorithm of Walk Phase Estimation with Only Treadmill Motor Current” article attached), Martin et al. (US 6,302,828 B1), and Agrawal et al. (US 8,147,436 B2, hereinafter Agrawal ‘436).
Regarding claim 6, as best understood, Agrawal ‘803 discloses a walking training apparatus  (system for gait therapy) (abstract, lines 1-2) comprising: 
a walking assistance apparatus configured to be attached to a leg of a trainee and assist a walking motion performed by the trainee (exoskeleton with hip adaptor, 264, thigh adaptor 280, shank adaptor 281, and guides 271 between adaptors are used in gait training when attached to a user’s leg; ankle adaptor 153 with shoe adaptor 151 on the foot may also be used with any embodiment) (Figs. 1A-1B, 2, 8H-8K; para. [0024], para. [0081], para. [0089], para. [0116]); 
a treadmill that rotates a belt on which the trainee performs training (user walks on treadmill 328) (Figs. 1A-1B; abstract; para. [0084]); 
a first wire winding mechanism that includes a first motor, the first wire winding mechanism (winch 320 on the right side of the system which applies traction to right cables 330; each winch 320 includes a motor 331) (Figs. 1A-1B; para. [0081]) configured to pull a first wire connected to the leg directly or through the walking assistance apparatus upward and forward by winding the first wire (cables are used to propel a leg forward; when the cable 330 is being wound up by the winch 320 on the right, the leg would be moved upwards and forwards) (Figs. 1A-1B; para. [0292]), the first wire winding mechanism winds the first wire by rotating the first motor in a first direction during a leg-idling period (positive motor voltage value wraps cable around reel, which would pull a leg upwards) (paras. [0210]-[0211]) and pays out the first wire by rotating the first motor in a second direction opposite to the first direction during a leg-standing period (negative motor voltage value unwraps cable from around reel, which would allow a leg to fall downwards) (paras. [0210]-[0211]); and 
a controller (controller including high and low level controllers) (Fig. 11) configured to control the first motor to generate a driving force (controller controls the motors to produce the needed tension in a respective winch; the feedforward cable tension controlled by low level controller for the right winch is the driving force) (Fig. 11; para. [0103]; para. [0107]; para. [0132])and a second driving force (the wire pull compensation force applied by the low-level controller) (Fig. 11; para. [0107]; para. [0132]), the driving force being selected to reduce a gravitational force of the walking assistance apparatus (low-level controller determines the needed feedforward tension to follow the selected tension for the right winch to propel a leg forwards and upwards, thereby against gravity) (Fig. 11; para. [0107]) and the second driving force being a force for reducing a loss of a pulling force of the first wire winding mechanism caused by a mechanical friction in the first wire winding mechanism (the wire pull compensation force is determined from friction resulting when the motor is rotating the winch at different speeds) (Fig. 11; para. [0107]; para. [0132]), the controller configured to 
calculate a moving speed of the belt of the treadmill (speed of treadmill is fixed and known, and can be for example 3.8 km/h) (para. [0142]; para. [0215]), 7Application No. 15/682,598 Reply to Office Action of December 7, 2021 
determine whether the walking training apparatus is in the leg-idling period or the leg-standing period (foot sensor/pressure sensitive insole 170 determines when a foot is in contact with the ground during a gait cycle) (para. [0117]; para. [0128]), the leg-idling period being a period in which the leg of the trainee is in an leg-idling state in the walking motion of the trainee (the leg being in the air, as pulled up by the cable), and the leg-standing period being a period in which the leg of the trainee is in a leg-standing state in the walking motion of the trainee (when the leg is allowed to fall and hit the ground, as when the cable is not pulling up the leg), 
control, in the leg-idling period, the first motor to generate a first total driving force (end resultant tension in the right cable after feedforward, wire pull compensation, and feedback are taken into account by the low-level controller) (Fig. 11; para. [0107]) obtained by combining the second driving force to the driving force (wire pull compensation with respect to the right winch, which is due to friction, is combined with feedforward tension by the low level controller) (Fig. 11; para. [0107]). 
Agrawal ‘803 is silent with regards to calculating the mechanical friction in the first wire winding mechanism based on a rotation speed of the first motor multiplied by a viscous friction coefficient, the second driving force derived from the mechanical friction.
However, Yutkowitz teaches a method and apparatus for tuning a feedforward compensation parameter in a motion control system (Yutkowitz; abstract) including calculating the mechanical friction in the first wire winding mechanism based on a rotation speed of the first motor multiplied by a viscous friction coefficient (torque due to viscous friction is equal to a constant, the constant being the coefficient of viscous friction, times the motor shaft velocity) (Yutkowitz; para. [0079]; paras. [0085-0086]), the second driving force derived from the mechanical friction (the tuning algorithm of a motor takes into account this opposing torque due to viscous friction) (Yutkowitz; para. [0077]; paras. [0083-0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 controller to calculate the mechanical friction in the first wire winding mechanism based on a rotation speed of the first motor multiplied by a viscous friction coefficient, the second driving force derived from the mechanical friction, as taught by Yutkowitz, for the purpose of providing the system with a specific known means for calculating the value of the mechanical friction due to viscous friction in a motor (Yutkowitz; para. [0079]; paras. [0085-0086]). 
Agrawal ‘803 does not teach the controller is configured to determine whether the walking training apparatus is in the leg-idling period or the leg-standing period by based on a relationship between the moving speed of the belt and a predetermined walking cycle expressed as monotone decreasing function with the moving speed of the belt being a variable.
However, Ohki teaches a gait rehabilitation robot (Ohki; abstract) wherein the controller is configured to determine whether the walking training apparatus is in the leg-idling period or the leg-standing period by based on a relationship between the moving speed of the belt and a predetermined walking cycle expressed as monotone decreasing function with the moving speed of the belt being a variable (the values of IThreshold and ITloss depend on the velocity of the treadmill, and the stance phase and swing phase can be estimated by comparing the actually current I to the calculated IThreshold value; the actual value of I would be constantly decreasing during one step from the stance phase to the swing phase) (Ohki; Figs. 3-5; pages 4061-4062 in the section titled “B. Method to estimate walk phase from motor current”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 device such that the controller is configured to determine whether the walking training apparatus is in the leg-idling period or the leg-standing period by based on a relationship between the moving speed of the belt and a predetermined walking cycle expressed as monotone decreasing function with the moving speed of the belt being a variable, as taught by Ohki, for the purpose of proving a user with an additional walking evaluation index regarding estimating the time of loading body weight on a leg (Ohki; page 4066, “Conclusion” section).
Agrawal ‘803 is silent with regards to adding the second driving force to the driving force.
However, as Agrawal ‘803 does teach that friction is taken into account by the low-level controller when tension is applied to the cable (Fig. 11; para. [0107]), and it is known in physics that a resultant force is the sum of all forces acting on an object, it follows that the low-level controller would calculate a resultant tension force by way of adding together the feedforward, friction compensation, and feedback tension forces (this is also strongly suggested in Figs. 4A, 16B, in which “+” symbols are included with each of these forces which converge on a single point representing an output force). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal ‘803 such that the low level controller is configured to add the second driving force to the driving force for the purpose of calculating the end total force deemed necessary by the high level controller in order to compensate for the loss of force due to friction during use, thereby better assisting the patient with moving the leg during gait therapy.
Agrawal ‘803 does not disclose the driving force is a first driving force (i.e. the driving force of Agrawal ‘803 is not disclosed to be the first driving force applied in both the leg-idling and leg-standing periods).
However, Martin teaches an offloading weight apparatus for gait training (Martin; abstract) in which a first driving force which is the same in both a leg-idling and leg-standing phase of gait training (a portion of the patient’s weight is constantly offloaded during a walking or running gait training) (Martin; abstract; col. 2, lines 19-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 driving force to be a first driving force, which is a constant offloading force applied in both a leg-idling and leg-standing period of gait training, as taught by Martin, for the purpose of enabling a patient to undergo physical rehabilitation without having to support at least a portion of their own body weight, thereby removing a significant obstacle to a patient’s rehabilitation (Martin; col. 1, lines 18-29).
Agrawal ‘803 does not disclose the controller configured to control, in the leg-standing period, the first motor to generate a second total driving force obtained by subtracting the second driving force from the first driving2Application No. 15/682,598 Reply to Office Action of April 24, 2020force.
However, Agrawal ‘436 teaches an orthosis for guiding a motion of the user (Agrawal ‘436; abstract) wherein friction in a motor is compensated for when force is applied to a leg, and friction to be compensated for exists at both positive and negative velocities of the motor (Agrawal ‘436; Figs. 3-4; col. 3, lines 37-41; col. 5, lines 64-67; col. 6, lines 1-19). Agrawal ‘436 thus teaches the friction compensation is applied in both a leg-standing and leg-idling period, as the friction compensation is applied based on the trajectory of the user’s foot, which will move in both positive and negative directions/velocities during the course of the trajectory (Agrawal ‘436; Figs. 4-5, 7-10F; col. 6, lines 19-36). Moreover, Agrawal ‘803 already teaches accounting for friction (i.e. the second driving force) when a motor is used with a positive velocity (i.e. winding up the wire to apply an assist force to a user in the leg-idling period) (Agrawal ‘803; Figs. 4A, 11, 16B; para. [0107]; para. [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 device such that it accounts for friction when the motor has a negative velocity (i.e. leg-standing period) as well as the positive velocity (i.e. leg-idling period), as taught by Agrawal ‘436, instead of just the positive velocity already taught by Agrawal ‘803, for the purpose of ensuring an applied force by a motor is accurate to a desired force at both positive and negative velocities.
Thus, the modified Agrawal ‘803 device would teach the controller configured to control, in the leg-standing period (negative motor voltage value unwraps cable from around reel, which would allow a leg to fall downwards) (Agrawal ‘803; paras. [0210]-[0211]), the first motor to generate a second total driving force (end result which results from the negative motor voltage unwrapping the cable from around reel) (Agrawal ‘803; paras. [0210]-[0211]) obtained by subtracting the second driving force (friction, which is negative when motor voltage is negative as shown in Agrawal ‘436 Fig. 3, would be subtracted (“adding” a negative number is equivalent to subtraction) when being compensated for in a motor in the calculation for a second total driving force; thus the method of calculation for the second total driving force would be the same as the calculation for the first total driving force previously taught by Agrawal ‘803, as two terms are “added” together for a total) (Agrawal ‘803, Figs. 4A, 11, 16B, para. [0107], para. [0132]; Agrawal ‘436, Figs. 3-4; col. 3, lines 37-41; col. 5, lines 64-67; col. 6, lines 1-19) from the first driving2Application No. 15/682,598 Reply to Office Action of April 24, 2020force (Agrawal ‘803 feedforward cable tension for the right winch modified to be constant throughout a gait training by Martin is the first driving force) (Agrawal ‘803, Fig. 11; para. [0103], para. [0107], para. [0132]; Martin, abstract, col. 2, lines 19-23).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2017/0027803 A1, hereinafter Agrawal ‘803) in view of Yutkowitz (US 2002/0156541 A1), Zhu (US 2014/0190289 A1), Chuang (US 2002/0038571 A1), Martin et al. (US 6,302,828 B1), and Agrawal et al. (US 8,147,436 B2, hereinafter Agrawal ‘436).
Regarding claim 7, Agrawal ‘803 discloses a walking training apparatus (system for gait therapy) (abstract, lines 1-2) comprising: 
a walking assistance apparatus configured to be attached to a leg of a trainee and assist a walking motion performed by the trainee (exoskeleton with hip adaptor, 264, thigh adaptor 280, shank adaptor 281, and guides 271 between adaptors are used in gait training when attached to a user’s leg; ankle adaptor 153 with shoe adaptor 151 on the foot may also be used with any embodiment) (Figs. 1A-1B, 2, 8H-8K; para. [0024], para. [0081], para. [0089], para. [0116]); 
a first wire winding mechanism that includes a first motor, the first wire winding mechanism (winch 320 on the right side of the system which applies traction to right cables 330; each winch 320 includes a motor 331) (Figs. 1A-1B; para. [0081]) configured to pull a first wire connected to the leg directly or through the walking assistance apparatus upward and forward by winding the first wire (cables are used to propel a leg forward; when the cable 330 is being wound up by the winch 320 on the right, the leg would be moved upwards and forwards) (Figs. 1A-1B; para. [0292]), the first wire winding mechanism winds the first wire by rotating the first motor in a first direction during a leg-idling period (positive motor voltage value wraps cable around reel, which would pull a leg upwards) (paras. [0210]-[0211]) and pays out the first wire by rotating the first motor in a second direction opposite to the first direction during a leg-standing period (negative motor voltage value unwraps cable from around reel, which would allow a leg to fall downwards) (paras. [0210]-[0211]); and 
a controller (controller including high and low level controllers) (Fig. 11) configured to control the first motor to generate a driving force (controller controls the motors to produce the needed tension in a respective winch; the feedforward cable tension controlled by low level controller for the right winch is the driving force) (Fig. 11; para. [0103]; para. [0107]; para. [0132]) and a second driving force (the wire pull compensation force applied by the low-level controller) (Fig. 11; para. [0107]; para. [0132]), the driving force being selected to reduce a gravitational force of the walking assistance apparatus (low-level controller determines the needed feedforward tension to follow the selected tension for the right winch to propel a leg forwards and upwards, thereby against gravity) (Fig. 11; para. [0107]) and the second driving force being a force for reducing a loss of a8Application No. 15/682,598 Reply to Office Action of December 7, 2021pulling force of the first wire winding mechanism caused by a mechanical friction in the first wire winding mechanism (the wire pull compensation force is determined from friction resulting when the motor is rotating the winch at different speeds) (Fig. 11; para. [0107]; para. [0132]), the controller configured to 
determine whether the walking training apparatus is in the leg-idling period or the leg-standing period (foot sensor/pressure sensitive insole 170 determines when a foot is in contact with the ground during a gait cycle) (para. [0117]; para. [0128]), the leg-idling period being a period in which the leg of the trainee is in an leg-idling state in the walking motion of the trainee (the leg being in the air, as pulled up by the cable), and the leg-standing period being a period in which the leg of the trainee is in a leg-standing state in the walking motion of the trainee (when the leg is allowed to fall and hit the ground, as when the cable is not pulling up the leg), 
control, in the leg-idling period, the first motor to generate a first total driving force (end resultant tension in the right cable after feedforward, wire pull compensation, and feedback are taken into account by the low-level controller) (Fig. 11; para. [0107]) obtained by combining a second driving force to the driving force (wire pull compensation with respect to the right winch, which is due to friction, is combined with feedforward tension by the low level controller) (Fig. 11; para. [0107]) obtained by combining the second driving force to the driving force (wire pull compensation with respect to the right winch, which is due to friction, is combined with feedforward tension by the low level controller) (Fig. 11; para. [0107]). 
Agrawal ‘803 is silent with regards to calculating the mechanical friction in the first wire winding mechanism based on a rotation speed of the first motor multiplied by a viscous friction coefficient, the second driving force derived from the mechanical friction.
However, Yutkowitz teaches a method and apparatus for tuning a feedforward compensation parameter in a motion control system (Yutkowitz; abstract) including calculating the mechanical friction in the first wire winding mechanism based on a rotation speed of the first motor multiplied by a viscous friction coefficient (torque due to viscous friction is equal to a constant, the constant being the coefficient of viscous friction, times the motor shaft velocity) (Yutkowitz; para. [0079]; paras. [0085-0086]), the second driving force derived from the mechanical friction (the tuning algorithm of a motor takes into account this opposing torque due to viscous friction) (Yutkowitz; para. [0077]; paras. [0083-0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 controller to calculate the mechanical friction in the first wire winding mechanism based on a rotation speed of the first motor multiplied by a viscous friction coefficient, the second driving force derived from the mechanical friction, as taught by Yutkowitz, for the purpose of providing the system with a specific known means for calculating the value of the mechanical friction due to viscous friction in a motor (Yutkowitz; para. [0079]; paras. [0085-0086]). 
Agrawal ‘803 does not teach the controller is configured to calculate an amount of stored first wire stored in the first wire winding mechanism, determine whether the walking training apparatus is in the leg-idling period or the leg-standing period by comparing the amount of stored first wire to a first predetermined storage amount of the first write in a state where the leg is in the leg- idling period and a second predetermined storage amount of the first wire a state where the leg is in the leg-standing period.
However, Zhu teaches a motorized drive system and method for articulating a joint (Zhu; abstract) wherein there are certain required lengths for the cable segments during the support and swing phases (Zhu; Fig. 1; para. [0032]). Furthermore, Chuang teaches a reel and cable system (Chuang; abstract) wherein the length of cable wound on the pully is determined by a magnetic detector 45 that senses magnets 41 passing by as the cable is wound and unwound, which results from the changing of the cable length not wound on the pulley (Chuang; Fig. 4; para. [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 device such that the lengths of cable needed for the leg swing and support phases are known, as taught by Zhu, for the purpose of ensuring the leg is predictively moved in a certain predetermined walking path or pattern (Zhu; para. [0023]), thereby ensuring a consistent walking pattern. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the Agrawal ‘803 device such that the length of cable wound on the pulley can be calculated depending on the length of cable not wound on the pulley, as taught by Chuang, for the purpose of being able to calculate the length of cable not wound on the pulley (Chuang; Fig. 4; para. [0039]), and thereby be able to calculate the current length of a cable segment being used to articulate the leg. 
With this modification, the modified Agrawal ‘803 device would thus teach the controller is configured to calculate an amount of stored first wire stored in the first wire winding mechanism (the length of cable wound on the pully is determined by a magnetic detector 45 that senses magnets 41 on the pulley passing by as the cable is wound and unwound, which results from the changing of the cable length not wound on the pulley (Chuang; Fig. 4; para. [0039]), determine whether the walking training apparatus is in the leg-idling period or the leg-standing period by comparing the amount of stored first wire to a first predetermined storage amount of the first write in a state where the leg is in the leg- idling period and a second predetermined storage amount of the first wire a state where the leg is in the leg-standing period (Chuang can determine the amount of cable on the stored on the pulley and thereby the length not on the pulley; Zhu teaches knowing what lengths of cable segments not on a pulley are needed for each of the leg swing and support phases) (Zhu, Fig. 1, para. [0032]; Chuang, Fig. 4, para. [0039]).
Agrawal ‘803 is silent with regards to adding the second driving force to the driving force.
However, as Agrawal ‘803 does teach that friction is taken into account by the low-level controller when tension is applied to the cable (Fig. 11; para. [0107]), and it is known in physics that a resultant force is the sum of all forces acting on an object, it follows that the low-level controller would calculate a resultant tension force by way of adding together the feedforward, friction compensation, and feedback tension forces (this is also strongly suggested in Figs. 4A, 16B, in which “+” symbols are included with each of these forces which converge on a single point representing an output force). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal ‘803 such that the low level controller is configured to add the second driving force to the driving force for the purpose of calculating the end total force deemed necessary by the high level controller in order to compensate for the loss of force due to friction during use, thereby better assisting the patient with moving the leg during gait therapy.
Agrawal ‘803 does not disclose the driving force is a first driving force (i.e. the driving force of Agrawal ‘803 is not disclosed to be the first driving force applied in both the leg-idling and leg-standing periods).
However, Martin teaches an offloading weight apparatus for gait training (Martin; abstract) in which a first driving force which is the same in both a leg-idling and leg-standing phase of gait training (a portion of the patient’s weight is constantly offloaded during a walking or running gait training) (Martin; abstract; col. 2, lines 19-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 driving force to be a first driving force, which is a constant offloading force applied in both a leg-idling and leg-standing period of gait training, as taught by Martin, for the purpose of enabling a patient to undergo physical rehabilitation without having to support at least a portion of their own body weight, thereby removing a significant obstacle to a patient’s rehabilitation (Martin; col. 1, lines 18-29).
Agrawal ‘803 does not disclose the controller configured to control, in the leg-standing period, the first motor to generate a second total driving force obtained by subtracting the second driving force from the first driving2Application No. 15/682,598 Reply to Office Action of April 24, 2020force.
However, Agrawal ‘436 teaches an orthosis for guiding a motion of the user (Agrawal ‘436; abstract) wherein friction in a motor is compensated for when force is applied to a leg, and friction to be compensated for exists at both positive and negative velocities of the motor (Agrawal ‘436; Figs. 3-4; col. 3, lines 37-41; col. 5, lines 64-67; col. 6, lines 1-19). Agrawal ‘436 thus teaches the friction compensation is applied in both a leg-standing and leg-idling period, as the friction compensation is applied based on the trajectory of the user’s foot, which will move in both positive and negative directions/velocities during the course of the trajectory (Agrawal ‘436; Figs. 4-5, 7-10F; col. 6, lines 19-36). Moreover, Agrawal ‘803 already teaches accounting for friction (i.e. the second driving force) when a motor is used with a positive velocity (i.e. winding up the wire to apply an assist force to a user in the leg-idling period) (Agrawal ‘803; Figs. 4A, 11, 16B; para. [0107]; para. [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 device such that it accounts for friction when the motor has a negative velocity (i.e. leg-standing period) as well as the positive velocity (i.e. leg-idling period), as taught by Agrawal ‘436, instead of just the positive velocity already taught by Agrawal ‘803, for the purpose of ensuring an applied force by a motor is accurate to a desired force at both positive and negative velocities.
Thus, the modified Agrawal ‘803 device would teach the controller configured to control, in the leg-standing period (negative motor voltage value unwraps cable from around reel, which would allow a leg to fall downwards) (Agrawal ‘803; paras. [0210]-[0211]), the first motor to generate a second total driving force (end result which results from the negative motor voltage unwrapping the cable from around reel) (Agrawal ‘803; paras. [0210]-[0211]) obtained by subtracting the second driving force (friction, which is negative when motor voltage is negative as shown in Agrawal ‘436 Fig. 3, would be subtracted (“adding” a negative number is equivalent to subtraction) when being compensated for in a motor in the calculation for a second total driving force; thus the method of calculation for the second total driving force would be the same as the calculation for the first total driving force previously taught by Agrawal ‘803, as two terms are “added” together for a total) (Agrawal ‘803, Figs. 4A, 11, 16B, para. [0107], para. [0132]; Agrawal ‘436, Figs. 3-4; col. 3, lines 37-41; col. 5, lines 64-67; col. 6, lines 1-19) from the first driving2Application No. 15/682,598 Reply to Office Action of April 24, 2020force (Agrawal ‘803 feedforward cable tension for the right winch modified to be constant throughout a gait training by Martin is the first driving force) (Agrawal ‘803, Fig. 11; para. [0103], para. [0107], para. [0132]; Martin, abstract, col. 2, lines 19-23).
Response to Arguments
Applicant's arguments filed 3/31/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the independent claims have been considered but are moot in view of new grounds of rejection with new additional Sankai, Nakashima, Ohki, Zhu, and Chuang references being used in the current rejection as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785